                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   JUNIOR VILLANUEVA,
                                        Petitioner,
                           v.                                                   CIVIL ACTION NO. 17-610
   SUPERINTENDENT CLARK, et al.,
                                        Respondents.

                                                           ORDER

         AND NOW, this 6th day of December 2019, after a careful and independent
consideration of the Petition for a Writ of Habeas Corpus and of the Report and
Recommendation (“R&R”) of the assigned Magistrate Judge [Doc. No. 16], Petitioner’s
objections thereto [Doc. No. 23], and the entire record in this case, and for the reasons stated in
the accompanying Memorandum Opinion it is hereby ORDERED that Petitioner’s Petition for
Writ of Habeas Corpus [Doc. No. 1] is GRANTED in part and DENIED in part as follows:
         1) Claim three is GRANTED. Accordingly, it is further ORDERED that petitioner’s
             conviction and sentence are VACATED. The petitioner shall be released from
             custody (subject to any detainers) unless a retrial by the Commonwealth has
             commenced on or before April 6, 2020.
         2) Claims one, two, four, and five are DENIED without an evidentiary hearing.
         3) As to claims one, two, four, and five, there is no probable cause to issue a certificate
             of appealability 1; and
         4) The Clerk of Court is directed to CLOSE the case.
         It is so ORDERED.

                                                       BY THE COURT:

                                                       /s/ Cynthia M. Rufe
                                                       _______________________
                                                       CYNTHIA M. RUFE, J.


         1
           There is no basis for concluding that “reasonable jurists could debate whether . . . the petition should have
been resolved in a different manner or that the issues presented were adequate to deserve encouragement to proceed
further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal citation omitted).
